Title: To James Madison from Benjamin Chambers, 8 November 1810 (Abstract)
From: Chambers, Benjamin
To: Madison, James


8 November 1810, Lawrenceburg. “I have been absent for 7 Mo past in which time my family have been embarrassed for the want of the money due me from the U. States.… The roads I made are travelled by great numbers of persons and allowed to be well done—and I flattered myself that Mr Ewings amendments & alterations … would not be deducted from my Acct.… Mr Jennings our representative told me that Mr Ewing would sighn a petition in my favour praying a further Allowance for my services. Astonishing as this may appear it is a fact that I have been Kept out of the Small Sum due me for more than two years.” Hopes JM will order the account to be paid.
